Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reason for allowance is in response to RCE filed 06/24/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D. Maicher on 08/04/2022.

The application has been amended as follows: 
 
1.-41. (Canceled)  

42. (Currently Amended) A method implemented by a node for assessing path quality in a wireless network, the method comprising: 
determining a first parameter and a first path classification of a first path in the wireless network between a source node and a destination node having at least two wireless links; 
determining a second parameter and a second path classification of a second path in the wireless network between the source node and the destination node having at least two wireless links; 
determining a first cost tuple of the first path, the first cost tuple comprising at least the first parameter and the first path classification, wherein the first parameter is a function of a wireless link parameter of each link on the first path, and wherein the first path classification is a first set of priority values, wherein each value in the first set of priority values represents a priority state assigned to each link on the first path; 
determining a second cost tuple of the second path, the second cost tuple comprising at least the second parameter and the second path classification, wherein the second parameter is a function of a wireless link parameter of each link on the second path, and wherein the second path classification is a second set of priority values, wherein each value in the second set of priority values represents a priority state assigned to each link on the second path; 
comparing the first cost tuple of the first path and the second cost tuple of the second path, wherein comparing includes evaluating the first path classification relative to the second path classification before evaluating the first parameter relative to the second parameter; and 
determining a best quality path based on the comparison.  

43. (Previously Presented) The method according to claim 42, wherein the best quality path is the path with the highest priority state or the best quality path is the path with the best parameter of the first parameter and the second parameter when the first path priority state is the same as the second path priority state.  

44. (Currently Amended) The method according to claim 42, wherein the first parameter is a first path metric and the second parameter is a second path metric, wherein the first path metric represents at least one of: a physical characteristic of the first path and a quantized cost of the first path; and the second path metric represents at least one of: a physical characteristic of the second path and a quantized cost of the second path, wherein the physical characteristic of the first path or the physical characteristic of the second path is at least one of: the communication technology type, physical sample rate, received signal strength indicator, signal to interference plus noise ratio of the first path  or second path.  

45. (Previously Presented) The method according to claim 43, wherein any priority state is defined by a range, wherein the range for each priority state for each wireless link between the source node and the destination node over the first path represents a physical characteristics of the first path, wherein the range for each priority state for each wireless link between the source node and the destination node over the second path represents physical characteristics of the second path, wherein at least one range for a first priority state a second priority state, wherein each priority state has a boundary condition based on the physical characteristics of the first path or the second path that determines the first path classification or the second path classification.  

46. (Previously Presented) The method according to claim 42, wherein the first path between the source node and the destination node comprises two or more other nodes, wherein there is a link between each consecutive node on the first path from the source node to the destination node, wherein each link between each consecutive node has a link metric.  

47. (Previously Presented) The method according to claim 42, wherein the second path between the source node and the destination node comprises two or more other nodes, wherein there is a wireless link between each consecutive node on the second path from the source node to the destination node.  

48. (Currently Amended) The method according to claim 46, wherein the first parameter is a function of at least two of the link metrics of links between consecutive nodes on the first path from the source node to the destination node or wherein the second parameter is a function of at least two of the link metrics of links between consecutive nodes on the second path from the source node to the destination node.  

49. (Currently Amended) The method according to claim 48, wherein the first path classification is a function of at least two of the link priority state of links between consecutive nodes on the first path from the source node to the destination node or wherein the second path classification is a function of the link priority state of links between consecutive nodes on the second path from the source node to the destination node.  

50. (Currently amended) The method according to claim 46, wherein the link metric represents a cost and wherein the first parameter is the sum of at least two of the link metrics for links between consecutive nodes on the first path from the source node to the destination node  or wherein the second parameter is the sum of at least two of the link metrics for links between consecutive nodes on the second path from the source node to the destination node, wherein the cost is dependent on the direction of the path between the source node and the destination node.  

51. (Previously Presented) The method according to any claim 42, comprising the further steps of: 
initiating route discovery at the source node by sending a Route Request message to neighboring nodes on the first path and on the second path between the source node and the destination node, wherein the Route Request message carries aggregated cost information; 
updating and forwarding the aggregated cost information at each node on the first path and the second path from the source node to the destination node; and 
in response to receiving a Route Request message at the destination node, transmitting a Route Reply message from the destination node to the source node, wherein the Route Reply message comprises aggregated cost information.  

52. (Previously Presented) The method according to claim 46, wherein the link priority state is assigned based on a physical characteristic of the link to which it pertains.  

53. (Currently Amended) The method according to claim 49, wherein the first path classification is the lowest link priority state for links between consecutive nodes on the first path from the source node to the destination node  or wherein the second path classification is the lowest link priority state for links between consecutive nodes on the second path from the source node to the destination node.  

54. (Currently Amended) The method according to claim 43, further comprising the steps of: determining when the second path classification is within a priority radius of the first path classification, wherein the priority radius defines the vicinity of priority states within which a comparison of the first parameter and the second parameter is valid; and 
when the second path classification is within the priority radius of the first path classification, comparing the first parameter and the second parameter, thereby to determine the quality of the first path and the quality of the second path.  

55. (Currently Amended) The method according to claim 42, wherein the quality of the first path is determined based on a first cost tuple comprising the first parameter and the first path classification  or wherein the quality of the second path is determined based on a second cost tuple comprising the second parameter and the second path classification.  

56. (Previously Presented) The method according to claim 43, comprising the further step of pairwise reduction of the first path priority state of the first cost tuple and the second path priority state of the second cost tuple thereby to determine whether the first path or the second path has the higher priority state.  

57. (Previously Presented) The method according to claim 42, comprising the further step of determining the best quality path to be the path with the better parameter of the first parameter and the second parameter, when the first path classification and the second path classification are the same.  

58. (Currently Amended) The method according to claim 42, further comprising the step of: routing data using 

59. (Currently Amended) The method according to claim 56, comprising the further step of at a legacy node on the first  or second path from the source node to the destination node, forwarding the Route Request message without first path classification information or second path classification information if the Route Request message is received the legacy node and the legacy node is unable to parse information relating to the first path classification  or the second path classification.  

60. (Currently Amended) A node comprising at least one communications interface and a processor, wherein 
the processor and communications interface are configured to determine a first parameter and a first path classification of a first path in the wireless network between a source node and a destination node having at least two wireless links; 
the processor and communications interface are configured to determine a second parameter and a second path classification of a second path in the wireless network between the source node and the destination node having at least two wireless links; 
the processor and communications interface are configured to determine a first cost tuple of the first path, the first cost tuple comprising at least the first parameter and the first path classification, wherein the first parameter is a function of a wireless link parameter of each link on the first path, and wherein the first path classification is a first set of priority values, wherein each value in the first set of priority values represents a priority state assigned to each link on the first path;  
the processor and communications interface are configured to determine a second cost tuple of the second path, the second cost tuple comprising at least the second parameter and the second path classification, wherein the second parameter is a function of a wireless link parameter of each link on the second path, and wherein the second path classification is a second set of priority values, wherein each value in the second set of priority values represents a priority state assigned to each link on the second path; 
the processor and communications interface are configured to compare the first cost tuple of the first path and the second cost tuple of the second path, wherein comparing includes evaluating the first path classification relative to the second path classification before evaluating the first parameter relative to the second parameter; and 
the processor and communications interface are configured to determine a best quality path based on the comparison.  

61. (Currently Amended) A non-transitory computer readable medium storing a set of instructions, that when executed by a processor, cause the processor to perform the method: 
determining a first parameter and a first path classification of a first path in the wireless network between a source node and a destination node having at least two wireless links; 
determining a second parameter and a second path classification of a second path in the wireless network between the source node and the destination node having at least two wireless links; 
determining a first cost tuple of the first path, the first cost tuple comprising at least the first parameter and the first path classification, wherein the first parameter is a function of a wireless link parameter of each link on the first path, and wherein the first path classification is a first set of priority values, wherein each value in the first set of priority values represents a priority state assigned to each link on the first path; 
determining a second cost tuple of the second path, the second cost tuple comprising at least the second parameter and the second path classification, wherein the second parameter is a function of a wireless link parameter of each link on the second path, and wherein the second path classification is a second set of priority values, wherein each value in the second set of priority values represents a priority state assigned to each link on the second path; 
comparing the first cost tuple of the first path and the second cost tuple of the second path, wherein comparing includes evaluating the first path classification relative to the second path classification before evaluating the first parameter relative to the second parameter; and 
determining a best quality path based on the comparison.  

62. (New) The method of 42, wherein comparing further includes comparing the first path classification and the second path classification after reducing the first path classification and the second path classification by eliminating values from the first set of priority values and the second set of priority values where values are identical.   

Allowable Subject Matter
Claims 42, 43, 45, 54, 56, 59, 44, 46, 48, 49, 53, 50, 52, 47, 51, 55, 57, 58, 62, 60, 61 are respectively renumbered as 1-21 are allowed. 

Examiner’s statement of reasons for Allowance
Claims 42, 43, 45, 54, 56, 59, 44, 46, 48, 49, 53, 50, 52, 47, 51, 55, 57, 58, 62, 60, 61 respectively renumbered as 1-21 are allowed in view of the reasons argued by applicant remarks filed 06/24/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant’s reply make evident the reason for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 42, 43, 45, 54, 56, 59, 44, 46, 48, 49, 53, 50, 52, 47, 51, 55, 57, 58, 62, 60, 61 respectively renumbered as 1-21 are hereby allowed in view of applicant remarks filed 06/24/2022 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466